Citation Nr: 0419874	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  95-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  What evaluation is warranted for traumatic arthritis of 
the left foot, with fractures at the base of the left second, 
third, and fourth metatarsals from March 4, 1992?

2.  What evaluation is warranted for chondromalacia patellae 
of the right knee from March 4, 1992, to include the issue of 
whether a separate, compensable evaluation is assignable for 
right knee arthritis?


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from December 1985 to March 
1992.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2003, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, so that additional development could be 
undertaken.  Following the RO's attempts to complete the 
requested actions, the case has been returned to the Board 
for further review.  

Only the merits of the subissue involving the veteran's 
entitlement to a separate, compensable evaluation for 
degenerative arthritis of the right knee is addressed below.  
All other matters are addressed in the REMAND portion of this 
document.  To the extent that the claim is remanded, it is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify you of the further action required on your 
part.


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, since 
March 4, 1992, he has had right knee arthritis, complained of 
right knee pain, and demonstrated a noncompensable limitation 
of right knee motion.


CONCLUSION OF LAW

The schedular criteria for the assignment of a separate, 10 
percent evaluation for degenerative arthritis of the right 
knee have been met for the period since March 4, 1992.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a, Diagnostic 
Code 5003 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  The same is true with respect to 
consideration of the question of whether the Board's 
directives in its earlier remands were fully complied with, 
pursuant to Stegall v. West, 11 Vet.App. 268, 270-71 (1998).

Service connection for chondromalacia patellae of the right 
knee was established by a rating decision of the RO in May 
1993.  At that time, a single, 10 percent schedular 
evaluation was assigned therefor under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective March 4, 1992, on the basis 
of subluxation or instability.  That rating action forms the 
basis of the instant appeal which warrants a review of the 
entire period since March 4, 1992, in order to ascertain what 
rating, if any, is for assignment.  See Fenderson v. West, 12 
Vet.App. 119 (1999).  

Regarding the veteran's claim for increase, there is an 
inherent issue presented as to whether a separate, 
compensable rating is assignable for degenerative arthritis 
of the right knee.  That is the sole extent to which the 
Board addresses the merits of the appeal presented.  Inasmuch 
as the Board herein grants entitlement to a separate, 10 
percent schedular rating for right knee arthritis, 
entitlement to a rating in excess of 10 percent for right 
knee arthritis is addressed in the Remand portion of this 
document.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Id.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.; see Esteban v. Brown, 6 
Vet.App. 259 (1994).  

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  Moreover, in 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998), VA's Acting 
General Counsel found that, even if the veteran did not have 
limitation of motion of the knee meeting the criteria for a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, a separate evaluation could be assigned if there was 
evidence of a full range of motion "inhibited by pain."  
Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).

In this case, there is evidence of right knee arthritis.  
Specifically, in September 1992, the veteran was diagnosed at 
a VA examination with right knee degenerative joint disease.  
Alas, X-rays were not taken at that time.  When X-ray studies 
were finally conducted in June 1993, there was a suggestion 
of mild medial compartment narrowing, with a prominent bone 
density at the lateral aspect of the patella.  August 1995 
radiographs secured during a VA examination disclosed a small 
osteophyte formation of the tibial plateau that was 
consistent with very early degenerative arthritis.  In 
addition, there is evidence that the veteran suffers from 
right knee pain, as well as a limitation of motion that 
cannot reasonably be dissociated from his arthritis.  
38 C.F.R. § 4.71, Plate I (2003).  The limitation of motion 
identified throughout, including that demonstrated on the 
most recent VA medical evaluation in May 2003, is minimal and 
not compensable under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  By operation of Diagnostic Code 5003, however, a 
10 percent rating is for application for each such major 
joint or group of minor joints and, as such, a 10 percent 
schedular rating is for assignment for right knee arthritis.  
Lichtenfels.  To that extent, alone, the benefit sought on 
appeal is granted.  The question of entitlement to a rating 
in excess of 10 percent is deferred, pending additional 
development as set forth below.  


ORDER

A separate, 10 percent rating is granted for right knee 
arthritis from March 4, 1992, subject to those provisions 
governing the payment of monetary benefits.


REMAND

Notwithstanding the assignment of a separate, 10 percent 
schedular rating for right knee arthritis, further 
development is needed as to the issue of the veteran's 
entitlement to a rating in excess of 10 percent for such 
disorder, and the others on appeal, prior to the Board's 
review of the merits of such claims.  

The undersigned notes that a VA medical examination was 
conducted for evaluation of the veteran's right knee and left 
foot disorders in May 2003, but the first page of that report 
is not now contained within the veteran's claims folder.  As 
well, the findings and opinions set forth therein do not 
entirely comport with the Board's directives outlined in the 
September 2002 development memorandum and restated in the 
December 2003 remand.  The examination is deficient in 
addressing the objective signs of pain or other 
manifestations resulting in functional loss, and in 
addressing whether the veteran would be better served by 
amputation of the toes.  As to the toe amputation, the 
examiner opined that amputation was not indicated, but no 
opinion was offered such as would permit the Board to address 
questions relating to whether the disability present equates 
to a functional amputation. 

In addition, VCAA compliance in this matter is lacking, and 
the RO's consideration of staged ratings under Fenderson has 
not been documented with respect to either disability.  

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his claims of 
entitlement to schedular and/or 
extraschedular ratings in excess of 10 
percent, from March 4, 1992, for right 
knee arthritis; chondromalacia patellae 
of the right knee; and traumatic 
arthritis of the left foot, with 
fractures at the base of the left second, 
third, and fourth metatarsals.  The 
veteran must be notified of what portion 
of any necessary evidence VA will secure, 
and what portion he himself must submit.  
The RO should advise the veteran to 
submit all pertinent evidence not already 
on file that is held in his possession.  
If requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.  Finally, the RO 
must address whether the veteran has been 
prejudiced by the VA's issuance of this 
notice outside the chronological sequence 
set forth in the above-cited statutes and 
regulation.

2.  The RO must obtain copies of any and 
all records of VA medical treatment not 
already contained within the claims 
folder which pertain to treatment of the 
disabilities in question dating from 
February 2002 to the present.  Attempts 
to retrieve these VA records must 
continue until such records are obtained 
or until such time as the RO concludes in 
writing that the records do not exist or 
that further attempts to obtain them 
would be futile.  All records obtained 
must be added to the claims folder.

3.  The RO must obtain a copy of the 
entire May 2003 VA examination report 
conducted by Dr. Kaster at the Phoenix VA 
Medical Center, and further annotated by 
Dr. Kaster in November 2003.  

4.  Thereafter, the RO must return the 
entire May 2003 examination report to Dr. 
Kaster for the preparation of an 
addendum.  The veteran's claims folders 
must be made available to Dr. Kaster or 
other examiner for review in connection 
with this request.  Should Dr. Kaster be 
unavailable, or in the event that it is 
found that further examination of the 
veteran is necessary in order to reply, 
then an additional examination should be 
scheduled for the purpose of evaluating 
the nature and severity of the veteran's 
service-connected right knee and left 
foot disabilities.  

The matters to be addressed by Dr, Kaster 
in the requested addendum are as follows:

(a)  Are there objective signs 
of pain, weakened movement, 
and/or incoordination with 
respect to service-connected 
disability of the right knee or 
left foot?  If so, the degree 
of impairment should be 
quantified in terms of the 
resulting functional loss.  

(b)  Please address, with 
supporting rationale, whether 
it is at least as likely as not 
that disability caused by the 
service-connected traumatic 
arthritis of the left foot with 
fractures at the base of the 
left second, third, and fourth 
metatarsals is functionally 
equivalent to an amputation of 
one or more of the toes?  The 
anatomical location of any such 
functional amputation must be 
specified in detail, along with 
the degree of any functional 
impairment due to any such 
amputation.  

(c)  The examiner must offer an 
opinion as to whether it is at 
least as likely as not that 
either disability in question 
results in a marked 
interference with the veteran's 
ability to engage in 
substantially gainful 
employment.

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

(d)  The veteran is hereby notified 
that it is his responsibility to 
report for all examinations, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  
In the event that the veteran does 
not report for any ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent 
to the last known address.  It 
should also be indicated whether any 
notice sent was returned as 
undeliverable.  

5.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  
6.  Lastly, the RO must readjudicate the 
merits of the claims of entitlement to 
schedular and/or extraschedular ratings 
in excess of 10 percent from March 4, 
1992, for right knee arthritis; 
chondromalacia patellae of the right 
knee; and traumatic arthritis of the left 
foot, with a fractures at the base of the 
left second, third, and fourth 
metatarsals.  Such adjudications must be 
based on all of the evidence of record 
and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the opinions of Federal 
courts interpreting such body of law, as 
well as 38 C.F.R. §§ 4.40, 4.45 (2003) 
and DeLuca v. Brown, 8 Vet.App. 202 
(1995), as applicable.  
If extraschedular entitlement is found, 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321 (2003), as 
appropriate, is required.  
If any benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



